Title: To James Madison from Henry J. Hutchins, 16 May 1801 (Abstract)
From: Hutchins, Henry J.
To: Madison, James


16 May 1801, Philadelphia. Concerns claims on behalf of American owners of a cargo captured by British in 1798. Enclosures give account of condemnation of cargo “on suspicion that there might have been French Property on board.” Property worth about $26,744 was sold in Jamaica for $14,297, the “latter Sum being the utmost that we can obtain if the Decree of the Vice Admiralty Court should be reversed in England.” Asks JM to acknowledge receipt of the letter.
 

   
   RC and enclosures (DNA: RG 76, British Spoliations, 1794–1824, box 5). RC 2 pp. Enclosures (15 pp.) include affidavit of captain of Polly and copy of condemnation proceedings.


